DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 01 October 2021 and 11 November 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to in the documents struck though therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: 
In the background section paragraph [0003] describes a known capsule (EP 0 806 373 B1) as being made of aluminum.  In paragraph [0004] what appears to be the same capsule is disclosed as “during the production of the capsule by plastic injection molding”.  Since the specification describes the prior art capsule in paragraph [0003] as being made of aluminum it is unclear how the capsule could be further described as produced by injection molding in paragraph [0004].
In paragraph [0003], line 1, the replacement specification recites the term “descibes”.  It would appear the term should be ‘describes’.
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “a transitional area where of one of the arcuate thin spots is arranged next to one of the weak points.”  It would appear the claim should recite ‘a transitional area where one of the arcuate thin spots is arranged next to one of the weak points”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 15, recites “arcuate thin spots arranged next to each of the weak points, the arcuate thin spots being configured, to provide for a uniform guidance of a plastic melt” and “to form ramp-like sloping surfaces so as to increase a surface of the accurate thin spots upon which the fluid pressure of the hot water acts”.  It is unknown how the thin spots of a completed single-serve capsule made of a plastic, that is a capsule which in the completed state of said capsule is a hardened plastic, would possibly provide for a uniform guidance of a plastic melt or form ramp-like sloping surfaces since, as recited in the claim, no melted plastic is present.  Claims 17-31 are rejected based on their dependence to a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 – 25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guijarro et al. EP 3 144 250.
Regarding claim 16, Guijarro discloses a single-serve capsule (1) made of a plastic for preparing a beverage in a beverage apparatus, which capsule comprises an inlet end (4a) which is capable of being perforated by a device (lance 7) to allow hot water to be pressed into an interior of the single-serve capsule in which a beverage substrate, beverage granules, or a beverage powder is provided (paragraph [0016]).  An outlet end is arranged opposite to the inlet end and a capsule base (10) is capable of closing the outlet end (9) (paragraph [0017]).  The capsule base comprises an outside area, an outer edge, weak points (13) which are configured to at least one of open, break and tear as a result of a fluid pressure of the hot water in the interior of the single-serve capsule so as to allow a liquid to pass from the interior of the single-serve capsule to an outside of the single-serve capsule, and arcuate thin spots (20) arranged next to each of the weak points (13) (paragraph [0019] and fig. 1).  The arcuate thin spots are capable of not breaking or tearing open under the fluid pressure of the hot water and project upwards from the outside area of the capsule base and to rise towards the outer edge of the capsule base so that an outer highest edge of each of the accurate thin spots is more distant from the inlet end than a remaining part of an area of the capsule base (paragraph [0023] and fig. 2 – 4).
The limitations “to provide for a uniform guidance of a plastic melt” and “to form ramp-like sloping surfaces so as to increase a surface of the accurate thin spots upon which the fluid pressure of the hot water acts” are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Guijarro discloses all the limitations of the capsule base as claimed.  
Regarding claim 17, Guijarro discloses each of the arcuate thin spots are capable of being circular and to have a shape of a sector of a wall of a hollow truncated cone (fig. 2 – 4).
Regarding claim 18, Guijarro discloses the single-serve capsule further comprises a center axis, and the weak points and the arcuate thin spots are arranged to lie on a circle which shares its axis with the center axis (paragraph [0025] and fig. 2).
Regarding claim 19, Guijarro discloses 3 to 6 weak points are arranged at identical intervals on the circle, and intermediate circular spaces between the weak points are respectively filled by the arcuate thin spots (paragraph [0025] and fig. 2).
Regarding claim 20, since Guijarro discloses the arcuate thin spots (20) and the weak points (13) are arranged to border on one another as claimed, it is expected that there would be a transitional area through which the arcuate thin spots exert at least one of a tensile force and a compressive force on the weak points when the hot water flows in.
Regarding claim 21, Guijarro discloses each of the arcuate thin spots (20) have a circular arc length of 50° to 85° (80º), and each of the weak points (13) have a circular are length of 5° to 20° (10º) (paragraph [0026]).
Regarding claim 22, Guijarro clearly shows in figure 2 that ends of the weak points (13) overlap with the ends of the of the arcuate thins spots (20) which is to say that there is a transitional area where one of the arcuate thin spots is arranged next to one of the weak points.
Regarding claim 23, Guijarro discloses the weak points (13) each have a wall thickness of 0.10 to 0.30 mm (0.15 mm), and the arcuate thin spots (20) each have a wall thickness of 0.20 to 0.30 mm (0.25 mm) (paragraph [0026]).
Regarding claim 24, Guijarro discloses the weak points (13) each have a width of 0.10 to 0.30 mm (0.20 mm), and the arcuate thin spots (20) each have a width of 1.0 to 2.0 mm (1.3 mm) (paragraph [0026]).
Regarding claim 25, Guijarro discloses there is an inner plate (plate 30) which is capable of forming a straining area, the inner plate being arranged to lie on and to cover the capsule base, the inner plate comprising a plurality of liquid passage openings (33) (paragraph [0027], [0028] and fig. 5)
Regarding claim 31, as seen in figures 1 and 6 Guijarro discloses that between reference sign 8, the base of the capsule, and reference sign 9, the beverage outlet, there is a dish-like hood which covers said base and comprises at least one liquid outlet opening (9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 26 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guijarro et al. EP 3 144 250.
Regarding claim 26, Guijarro discloses the inner plate further comprises an annular groove (paragraph [0027] reference sign 35 which is obviously shown in fig. 5 as reference sign 32) and an annular zone where the plurality of liquid passage openings is arranged between the annular groove and the annular zone (paragraph [0009]).  Regarding the annular zone of said inner plate being upwardly curved, it is not seen that patentability would be predicated on the particular shape, that is the curvature, of the annular zone absent strong and compelling evidence that the particular configuration is significant (MPEP § 2144.04 IV.B.).
Regarding claims 27 and 28, Guijarro discloses the capsule has an external wall (2) and the inner plate (30) has an outer edge (31) which extends to and abuts the external wall (2) (paragraph [0027] and fig. 5 and 6).
Regarding claim 29, as clearly seen in figure 6, Guijarro discloses the inner plate (30) has an annular projection on the bottom side and the capsule base further has an annular groove.  The annular projection of the inner plate is arranged in the annular groove of the capsule base as opposed to the capsule base further having an annular projection, the inner plate further having an annular groove on a bottom side, and the annular projection of the capsule base arranged in the annular groove of the inner plate.  Once it was known to provide a groove and an annular projection to secure the inner plate in the capsule base it is not seen that patentability would be conferred based on the specific position of the groove and the annular projection.  This is to say that Guijarro is disclosing a reversal of parts which would not affect the operation of the capsule and therefore would have been an obvious matter of choice and/or an obvious modification of the inner plate and the capsule base to the ordinarily skilled artisan (MPEP 2144.04 VI.A.).
Regarding claim 30, Guijarro discloses the inner plate further comprises, at the bottom side between the annular zone and beyond the annular groove, a plurality of liquid channels (there are numerous notches and/or grooves . . . that the pressurized water flows around) which correspond to the plurality of liquid passage openings, the plurality of liquid channels being configured to guide a finished beverage to the weak points of the single-serve capsule (to reach the weak points 13) (paragraph [0027]).
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP § 215 and § 216.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 June 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792